DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haub (US 2004/0152429).
As to claim 1, Haub discloses an integrated circuit comprising: an amplifier 310 (see at least figure 5) that includes: a first input (see the connection to antenna 108); a control input (see the connection to control circuit 508; and an output; a first path 302 that includes: a first mixer stage 318 coupled to the output of the amplifier 310; and an output; a second path 502 that includes: a second mixer stage 319 coupled to the first path 302; and an output; and a control circuit 508 that includes: a first input coupled to the output of the first mixer stage 318 (see legend “RSSI1”); a second input coupled to the output of the second mixer stage 319 (see legend “RSSI3”); and an output 112 coupled to the control input of the amplifier 310.
As to claim 2, Haub discloses the first mixer stage 318 includes: a first input coupled to the output of the amplifier 310; a second input coupled to the control circuit 508 (see legends “gain control”, and/or “current control”); and an output.
As to claim 3, Haub discloses the first path 302 further includes: a filter stage 320 coupled to the output of the first mixer stage 318; and an analog-to-digital converter 322 coupled to the filter stage 320 and the control circuit 508 (see legend “RSSI1”).
As to claim 5, Haub discloses the second path 502 (see figure 5) further includes: the second mixer stage 319 coupled to the output of the amplifier 310.
As to claim 7, Haub discloses an antenna 108 (see figure 5) coupled to the first input of the amplifier 310.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Solum (US 2007/0110193).
As to claim 4, Haub fails to disclose that the wideband signal strength detector 325 includes a peak detector coupled to the second mixer stage 319; and an analog-to-digital converter 325 coupled to the peak detector and the control circuit 508.  Solum discloses using a peak detector as a wideband detector (see paragraph [0081] which discloses that “a peak detector is used to serve as a wideband detector”).  Since Haub also employs a wideband detector to detect signal strength RSSI1, and RSSI3 (see paragraph [0032]), it is apparent that the peak detector as taught by Solum can be used in Haub.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Solum to Haub, because a peak detector has advantages such as it is able to measure the peak amplitude that occurs in a waveform (i.e., the maximum amplitude value of a signal).
As to claim 9, Haub fails to disclose that the output of the second mixer stage 319 (see figure 5) is a differential output including a first mixer output and a second mixer output.  The examiner, however, takes Official Notice that such a differential mixer is well known in the art.   Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify Haub as claimed, in order to increase linearity, improve suppression of spurious products.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Solum (US 2007/0110193) as applied to claim 4 above, and further in view of Moiraghi (US 2014/0065995).
As to claim 8, Haub as modified by Solum fails to disclose the peak detector includes: a diode including an input and an output, the input coupled to the output of the second mixer stage; and a capacitor including a first terminal and a second terminal, the first terminal coupled to the output of the diode and the second terminal coupled to ground.  Moiraghi discloses a peak detector 402 (see at least figure 5) includes: a diode 404 including an input and an output, the input coupled to the output of an amplification stage 105; and a capacitor C1 including a first terminal and a second terminal, the first terminal coupled to the output of the diode 404 and the second terminal coupled to ground.  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Moiraghi to the modified Haub, in order to reduce the implement cost of the peak detector (i.e., the costs of both diode 404 and capacitor C1 are not expensive).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Haub in view of Solum (US 2007/0110193) as applied to claim 9 above, and further in view of Valencia (US 2020/0351577).
As to claim 10, Haub as modified by Solum fails to disclose the peak detector includes a first subunit and a second subunit.  Valencia discloses a peak detector 160 (see figure 6, paragraph [0031]) includes a first subunit (180, 182) and a second subunit (200, 202).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Valencia to the modified Haub, in order to detect the peak value more accurately (as suggested by Valencia at paragraph [0045]).
As to claim 11, the combination of Haub and Valencia discloses the first subunit (180, 182) is coupled to the differential output (see Valencia, figure 6, paragraph [0030]).
	As to claim 12, the combination of Haub and Valencia discloses the first subunit (180, 182) includes: a first transistor 180 (see Valencia, figure 6) having a first control terminal, a first current terminal, and a second current terminal; and a second transistor 182 having a second control terminal, a third current terminal, and a fourth current terminal.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Haub.
As to claim 6, Haub discloses the second path 502 (see figure 5) further includes: the second mixer stage 319 coupled to the output of the amplifier 310, instead of the first input of the amplifier 310.  Those skilled in the art, however, would have realized that these claimed limitations do not involve any inventive concept.  They merely depend on an arbitrary location of the second mixer stage 319 with respect to the amplifier 310.  In addition, the specification of the instant application fails to disclose any unexpected results obtained from coupling the second mixer stage 319 to the first input of the amplifier 310.  In addition, Haub does suggest in figure 3 that the second mixer stage 319 may be coupled to the first input of the amplifier 310.  Therefore, it would have been obvious, before the effective filling date of the claimed invention, to one of ordinary skill in the art to modify Haub’s teaching in figure 5 with Haub’s teaching in figure 3, in order to improve design flexibility on positioning the second mixer stage 319 with respect to the amplifier 310. 	
Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 13-15, the prior art of record fail to disclose the first control terminal is coupled to the first mixer output; the second control terminal is coupled to the second mixer output; the first current terminal and the third current terminal are coupled to a voltage source; the second current terminal and the fourth current terminal are coupled to a first current source, a first capacitor and a first resistor; and the first resistor is coupled to a second capacitor and a first subunit output, as recited in claim 13.
Conclusion
		  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646